United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50796
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHARON RENEE PRICE, also known as Sharon Price,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 6:04-CR-195-3
                        --------------------

Before REAVLEY, WIENER and DEMOSS, Circuit Judges.

PER CURIAM:*

     Sharon Renee Price was found guilty by a jury of money

laundering and was sentenced to 235 months in prison.      On appeal,

she argues that the evidence was insufficient to establish venue

in the Western District of Texas.   Because Price failed to raise

a formal objection before or during trial, she has waived this

issue.   See United States v. Carreon-Palacio, 267 F.3d 381,

391-92 (5th Cir. 2001).

     Price asserts that the district court erred in imposing a

six-level sentencing enhancement under U.S.S.G. § 2S1.1(b)(1)

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50796
                                -2-

based on a finding that she knew or believed that the laundered

money constituted proceeds from the distribution of a controlled

substance.   She also assets that the district court improperly

assessed a two-level enhancement under § 2S1.1(b)(3) by finding

that she used “sophisticated means” in the laundering of the

funds.   She has not established that the district court committed

clear error on either ground.   See United States v. Miles, 360

F.3d 472, 481 (5th Cir. 2004); United States v. Castaneda-Cantu,

20 F.3d 1325, 1335 (5th Cir. 1994).

     Price also contends that the district court failed to make

adequate findings that she committed perjury at trial before

imposing a two-level enhancement under U.S.S.G. § 3C1.1.   She has

not shown reversible error on this ground.    See United States v.

Dunnigan, 507 U.S. 87, 91, 94-95 (1993); United States v. Laury,

985 F.2d 1293, 1308-09 & n.20 (5th Cir. 1993).   Consequently, the

judgment of the district court is AFFIRMED.